Citation Nr: 1816874	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-44 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1. Whether there was clear and unmistakable error in a February 9, 2012 rating decision that denied service connection for diabetes mellitus type II secondary to a thoracolumbar spine disability.

2. Whether there was clear and unmistakable error in a February 9, 2012 rating decision that denied service connection for headaches secondary to a thoracolumbar spine disability.

3. Whether there was clear and unmistakable error in a February 9, 2012 rating decision that denied service connection for chronic cervical strain secondary to a thoracolumbar spine disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to October 1998.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction over the Veteran's claims has since been transferred to the RO in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge in October 2017, and a transcript of that hearing has been associated with the claims file.


FINDING OF FACT

A February 2012 rating decision denying service connection for diabetes mellitus type II, headaches, and chronic cervical strain, to include as due to a thoracolumbar spine disability, was supported by evidence then of record and was consistent with the laws and regulations then in effect; the correct facts, as they were known at the time of the February 2012 rating decision, were before the RO; and the statutory and regulatory provisions extant at the time were correctly applied. There was no undebatable error in the decision that would have manifestly changed the outcome of the claims for service connection.


CONCLUSIONS OF LAW

1. The February 2012 rating decision denying entitlement to service connection for diabetes mellitus type II, to include as due to a thoracolumbar spine disability, was not clearly and unmistakably erroneous. 38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (a) (2017).

2. The February 2012 rating decision denying entitlement to service connection for headaches, to include as due to a thoracolumbar spine disability, was not clearly and unmistakably erroneous. 38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (a) (2017).

3. The February 2012 rating decision denying entitlement to service connection for chronic cervical sprain, to include as due to a thoracolumbar spine disability, was not clearly and unmistakably erroneous. 38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Clear and unmistakable error (CUE) is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105 (a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell v. Principi, 3 Vet. App. at 313. 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). A failure in the duty to assist similarly does not establish CUE. Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior final decision. In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence. Crippen v. Brown, 9 Vet. App. 412 (1996). Furthermore, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision. Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). The mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). Moreover, the error must be one that would have manifestly changed the outcome at the time it was made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). 

In light of the foregoing, the claimant must argue either that the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue. Such a determination must be based on the record and the law that existed at the time of that rating decision. Eddy v. Brown, 9 Vet. App. 52 (1996). Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105 (a). For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. Id.   

In this case, the Veteran has submitted multiple assertions of CUE in the February 2012 rating decision, as noted in written statements and during the October 2017 Board hearing.  

The Veteran essentially argues, regarding his claims for diabetes mellitus type II and a chronic cervical strain, that the RO and the VA examiner did not give the proper weight to the statements submitted by his spouse and in-laws regarding onset of these conditions during service, to include as due to a claimed in-service car accident. In regards to his headache condition, the Veteran asserts that his headaches developed due to his cervical spine condition, which if resolved in his favor would have led to the granting of service connection for headaches. The Veteran also disagrees with the conclusion of the January 2012 VA examiner regarding the etiology of his diabetes mellitus and his cervical spine disorder. 

As a threshold matter, the Board finds the arguments advanced by the Veteran to allege CUE in the February 2012 denial of service connection for diabetes mellitus type II, headaches, and a chronic cervical strain have been conveyed with the requisite specificity, and will therefore adjudicate the merits of the claim. Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).

Upon review of the evidence of record and the law in effect in February 2012, the Board finds no clear and unmistakable error in the February 2012 RO decision. 38 C.F.R. § 3.105 (a) (2017).

At the time of the February 2012 rating decision, the evidence considered included the Veteran's service treatment records, showing no reports or treatments of diabetes mellitus type II, headaches, or a chronic cervical strain caused by an in-service motor vehicle accident. Additionally, statements from the Veteran's spouse and in-laws regarding his disabilities were considered and evaluated by the RO. At the time of the February 2012 rating decision, the only medical opinion of record was a January 2012 VA examination report. 

Regarding diabetes mellitus, the examiner noted that the Veteran was first diagnosed with diabetes mellitus in November 2000, more than 2 years after the Veteran's service. The examiner noted that the Veteran contended that his degenerative disc disease of the thoracic and lumbar spine caused him not to be able to exercise and thus eventually resulted in his diagnosed diabetes mellitus type II. The examiner determined that it was less likely than not that diabetes mellitus type II was related to service or to the service connected thoracolumbar spine disability. The examiner provided a detailed rationale addressing the Veteran's assertions and determined that the back injury did not cause an inability to exercise but rather, he was not in maximal compliance with recommendations of exercise. The examiner also reported that obesity was not inevitable after back surgery. Additionally, the examiner reported that the diabetes mellitus may have been partially caused by a positive family history of diabetes mellitus. 

Regarding the headaches, the examiner noted that at the time the Veteran asserted headaches were associated with his lumbar spine condition. The examiner also noted there were no reports of headaches in the service treatment records. The examiner opined that it was less likely than not that the headaches were due to or aggravated by the lumbar spine condition as there was no innervation from the lumbosacral spine to the cranium and no medically plausible reason that existed to link headaches with his lower back condition. 

Regarding the chronic cervical strain, the examiner noted that the Veteran was first diagnosed with this condition in 2008. The examiner noted that the Veteran asserted the neck condition was secondary to his back condition and onset in 1995 after a low back injury. The examiner noted that the Veteran's neck condition did not have a clear etiology, as documentation around the automobile accident did not demonstrate a neck injury, and that the neck was not secondary to the low back condition as the Veteran reported neck onset after accident. 

In this case, the denial of service connection was supported by the evidence, or lack of evidence, then of record, and the law in effect at that time. Because there was no evidence that diabetes mellitus type II, headaches, or a chronic cervical sprain was related to service, or to the Veteran's service-connected thoracolumbar spine disability, the claims were properly denied. The evidence does not show the existence of undebatable error of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. It is not clear and unmistakable that diabetes mellitus type II, headaches, or chronic cervical strain should have been service-connected at that time. The findings of the RO were a plausible interpretation of the evidence then of record and a proper application of the extant laws and regulations. Therefore, the Board finds that the February 2012 decision did not contain CUE.

The Veteran's disagreement with the RO's interpretation of the medical evidence of record as well as lay statements he submitted in support of his claim in February 2012 constitutes a mere disagreement with how the RO evaluated or weighed the facts, and is, therefore, inadequate for a finding of CUE.

With regard to the correct facts being before the RO in February 2012, in the present case, it is clear on its face that the RO in February 2012 considered the Veteran's service treatment records, post service treatment records, and lay statements identified by the Veteran in his CUE claim. 

Ultimately, the Veteran has not identified any specific error of law or fact in the February 2012 rating decision denying service connection for diabetes mellitus type II, headaches, or chronic cervical strain that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error. At the time of the February 2012 rating, there was no medical opinion of record, VA or private, linking any post-service diagnosis of diabetes mellitus type II, headaches, or chronic cervical strain to service. The Board cannot find that the RO's decision was an error that was undebatable, so that it could be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made. Here, the Board finds that reasonable minds could differ regarding the interpretation of the evidence. 

In order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative: that is, an error that would manifestly have changed the outcome of the prior decision. Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). In this case, the RO's reliance on the medical evidence of record at the time of the February 2012 rating decision was not in error. To the extent that the RO failed to develop additional evidence by not providing an additional VA examination that might have further addressed the Veteran's current contentions, the Board notes that a failure to fully develop evidence is not considered to be clear and unmistakable error. 38 C.F.R. § 20.1403 (d) (2017). VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record, rather than an incorrect record. Caffrey v. Brown, 6 Vet. App. 377 (1994).

Inasmuch as the Veteran has failed to establish, without debate, that the correct facts, as they were then known, were not before the RO; that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different, the Board finds that there was no CUE in the February 2012 RO rating decision. Therefore, the Board finds that the criteria for finding that CUE was present in the February 2012 rating decision that denied service connection for diabetes mellitus type II, headaches, and chronic cervical strain have not been met.








	(CONTINUED ON NEXT PAGE)



ORDER

As there was no CUE in the February 2012 rating decision that denied entitlement to service connection for diabetes mellitus type II, to include as due to a thoracolumbar spine disability, the appeal is denied.

As there was no CUE in the February 2012 rating decision that denied entitlement to service connection for headaches, to include as due to a thoracolumbar spine disability, the appeal is denied.

As there was no CUE in the February 2012 rating decision that denied entitlement to service connection for chronic cervical strain, to include as due to a thoracolumbar spine disability, the appeal is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


